United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 30, 2007

                                                                Charles R. Fulbruge III
                               No. 06-41514                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JHEFRY GALINDO-VELASQUEZ,

                                         Defendant-Appellant.




                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 7:06-CR-433
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jhefry Galindo-Velasquez appeals his conviction of and sen-

tence for illegal reentry.       He claims the district court erred by

enhancing his sentence pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii)

based upon its determination that his 2003 conviction under TEX.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-41514
                                  -2-

PENAL CODE § 21.11(a) for indecency with a child was a crime of

violence.

     The “sexual abuse of a minor” is a “crime of violence” under

§ 2L1.2(b)(1)(A)(ii).     In United States v. Zavala-Sustaita, 214

F.3d 601 (5th Cir. 2000), we held that a violation of § 21.11(a)(2)

is “sexual abuse of a minor” as that term is used in its “ordinary,

contemporary, [and] common meaning.”    Although Zavala-Sustaita in-

volved an enhancement imposed under a previous version of § 2L1.2,

its reasoning remains sound law and is applicable here. See United

States v. Izaguirre-Flores, 405 F.3d 270, 273-75 (5th Cir.) (quot-

ing Zavala-Sustaita, 214 F.3d at 604), cert. denied, 126 S. Ct. 253

(2005)).    Accordingly, the district court did not err in enhancing

Galindo’s offense level pursuant to § 2L1.2(b)(1)(A)(ii).

     Galindo    challenges   the   constitutionality   of   8     U.S.C.

§ 1326(b)(1) and (2).    That challenge is foreclosed by Almendar-

ez-Torres v. United States, 523 U.S. 224, 235 (1998).           Although

Galindo contends that Almendarez-Torres was incorrectly decided and

that a majority of the Supreme Court would overrule it in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly re-

jected such arguments on the basis that Almendarez-Torres remains

binding.     See Rangel-Reyes v. United States, 126 S. Ct. 2873

(2006); United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 546 U.S. 919 (2005).    Galindo properly concedes that

his argument is foreclosed in light of Almendarez-Torres and cir-
                          No. 06-41514
                               -3-

cuit precedent, but he raises it here to preserve it for further

review.

    AFFIRMED.